Citation Nr: 1121705	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1948 to July 1952, from May 1953 to June 1956, and from August 1956 to January 1958.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO, at a personal hearing.  A transcript of that hearing is of record. 

In April 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in April 2010, the Board also granted a claim for an increased rating for a left shoulder disability, which was on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As noted in the Introduction, this case was remanded in April 2010 for additional evidentiary development.  Specifically, the Board instructed that the Veteran should be scheduled for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected disability on his ability to obtain and maintain substantially gainful employment.  A VA social and industrial survey was in fact conducted in February 2010.  

In its instructions, the Board requested that the examiner evaluate and discuss the effect of the Veteran's service-connected disability (left shoulder disability) on his employability.  Specifically, the examiner was asked to offer an opinion as to whether the Veteran's service-connected left shoulder disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The Board also requested that, in the event the examiner opined that the Veteran's service-connected disability does not render him unemployable, he or she should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability (left shoulder disability), given his skill set and educational background.

In this case, the February 2010 examiner opined that the Veteran is an 80-year-old man who has led a simple life.  He has worked menial jobs all his life.  Now, due to his physical condition and advanced age, he is unable to do physical labor.  The Veteran has never had education above high school and no special vocational training of any kind.  It would be unrealistic to think that he could be trained for a new vocation at this stage of his life.  It is my clinical opinion due to age, physical condition and lack of education or training, the Veteran is unable to hold full-time employment.  

The Board finds that the opinion does not comply with the remand instructions in several ways.  First, the examiner appears to have considered all physical disabilities without regard to whether or not they were service connected.  As the Veteran has only one service-connected disability, but has numerous nonservice-connected disabilities, the examiner's vague reference to his "physical condition" implies consideration of nonservice-connected disabilities, and possibly other factors unspecified.  Indeed, the examiner never actually discussed the impact of the service-connected left shoulder disability on employment or on the Veteran's normal activities.  At the very least, a discussion of the Veteran's complaints regarding the left shoulder as experienced during his past work history, in conjunction with pertinent clinical findings, would appear to be warranted.  

Second, the examiner qualified the type of work that would be precluded in terminology that does not substantially track the question posed by the Board.  The examiner opined that the Veteran was unable to do physical labor.  She also found that the Veteran could not hold full-time employment; however, the question posed was whether the Veteran's left shoulder disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  This is language that comes directly from 38 C.F.R. § 4.16.  It is not apparent to the Board that a substantially gainful occupation must be full time or consist of physical labor.  The Board acknowledges that the examiner discussed the Veteran's lack of training and work experience outside of menial jobs.  Elsewhere she noted that his previous jobs were all "unskilled"; however, the definitions of these terms are different.  Unskilled work and menial jobs are not necessarily physical labor.  Moreover, it is unclear whether the Veteran's most recent employment as a shuttle driver constitutes physical labor.  The examiner's report that the Veteran "has been able to make an adequate living for his family" suggests that his work as a shuttle driver constitutes a substantially gainful occupation.  

Third, although its instructions did not discuss consideration of the Veteran's age, VA regulations provide that, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Here, the examiner mentioned the Veteran's age as a principal factor in finding him unemployable.  This is a factor that the Board is specifically precluded from considering.  Moreover, in finding that it is unrealistic to think that he could be trained for a new vocation at this stage of his life, it appears that the examiner was considering the Veteran's age rather than any specific impairment caused by the left shoulder disability.  Indeed, the Veteran reported in a May 2011 VA Form 21-4138 that his age is not a factor.  

In sum, based on the examiner's consideration of nonservice-connected disabilities, and the lack of any meaningful discussion of the Veteran's left shoulder symptomatology in the context of his work experience, the Board finds that the opinion is inadequate.  

The United States Court of Appeals for Veterans Claims (CAVC) in Barr v. Nicholson, 21  Vet. App. 303, 311(2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8  Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21  Vet. App. 120 (2007), the CAVC found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." 

Here, while the AMC noted that the Veteran had multiple nonservice-connected disorders, and that his age could not be considered, it simply denied the claim without returning the opinion as inadequate.  The CAVC has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11  Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of the Veteran's service-connected left shoulder disability on his ability to obtain and maintain substantially gainful employment.  

	A) The VA examiner is requested to evaluate and discuss the effect of the Veteran's service-connected disability (left shoulder disability) on the Veteran's employability.  

	B) The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected left shoulder disability alone, without consideration of his non-service-connected disabilities or age, renders him unable to secure or follow a substantially gainful occupation.  In formulating this opinion, the Veteran's level of education, special training, and previous work experience should be considered.  

	C) If it is the examiner's opinion that the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability (left shoulder disability), given his level of education, special training, and previous work experience.

2.  Readjudicate the remanded claim for TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12  Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

